DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 59-64 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/14/2022.
Applicant's election with traverse of Group I, claims 43-58, in the reply filed on 6/14/2022 is acknowledged.  The traversal is on the ground that “these claims were found novel and inventive over all cited references in the International Stage, including AU201310502, examination of the entire claim set is not believed to put an undue burden on the Examiner”.  This is not found persuasive because independent claim 43 is anticipated by AU2013100502 as shown by the 102 rejection below. Thus, independent claim 43 is not considered inventive and therefore there cannot be a shared inventive technical feature in all the claims. Accordingly, there is a lack of unity. Furthermore, the search burden requirement pertains to US restriction practice and not to Unity of Invention practice, which does not require that a search burden exists. See MPEP 801.
The requirement is still deemed proper and is therefore made FINAL.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 recites the limitations “the majority of deformation of the or each segments" and “the majority of deformation of at least one of the first and second outer members” in lines 7-8.  There is insufficient antecedent basis for these limitations in the claim.
The limitation “the relative alignment of the respective fibers serving to, at least in part, align the majority of deformation of the or each segments with the majority of deformation of at least one of the first and second outer members in a substantially common direction due to environmental conditions” in claim 43 is deemed indefinite. It is not clear what structure is being implied and what is meant by “majority of deformation”. 
Claim 54 recites the limitation "the pair of elements" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is requested.
Claim 55 recites the limitation "the interlocking arrangement" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is requested.
The phrase “like configured floorboards” in claim 55 renders the claim indefinite. It is not clear what is meant by the phrase “like configured floorboards”. Appropriate correction is requested. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 43-58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hutchinson (AU2013100502).
	Regarding claim 43, Hutchinson discloses a composite substrate (Figs. 1-2) comprising an inner part (part 13) arranged intermediate first and second outer members (members 14a and 14b) at least one of which is made of a first material, the inner part comprising more than one segments (Fig. 2) of a second material with different material properties to the first material (see abstract), the segments being orientated so that fibers of at least one of the segment of the second material align substantially transverse to fibers of the first material of one or both of the first and second outer members (Fig. 2; see abstract). The limitation “the relative alignment of the respective fibers serving to, at least in part, align the majority of deformation of the or each segments with the majority of deformation of at least one of the first and second outer members in a substantially common direction due to environmental conditions” is a functional limitation and is deemed to be an inherent characteristic of the composite substrate disclosed in Hutchinson, since the structure of the composite substrate in Hutchinson is substantially identical to that of the claimed composite substrate. See MPEP 2114. 
	Regarding claim 44, Hutchinson discloses the second material being wood (page 1, lines 19-25).
	Regarding claim 45, Hutchinson discloses one or more inner parts of a bamboo material (parts 13) arranged intermediate first and second outer members (members 14a and 14b) at least one of which is made of a wooden material (page 1), the or each inner part being orientated relative to the first and second outer members such that respective directions in which any of the or each inner parts and the first, second outer members may physically respond to environmental conditions are substantially aligned (Fig. 2). Furthermore, the limitation “the or each inner part being orientated relative to the first and second outer members such that respective directions in which any of the or each inner parts and the first, second outer members may physically respond to environmental conditions are substantially aligned” is a functional limitation and is deemed to be an inherent characteristic of the composite substrate disclosed in Hutchinson, since the structure of the composite substrate in Hutchinson is substantially identical to that of the claimed composite substrate. See MPEP 2114. 
Regarding claim 46, Hutchinson discloses the one or more inner parts comprising a segment or a plurality of substantially parallel segments (Fig. 2, segments 13)
	Regarding claim 47, the limitation “wherein one or both of the first and second outer members physically respond to environmental conditions substantially in a direction not substantially aligned with a fiber direction of the respective first, second outer members” is a functional limitation and is deemed to be an inherent characteristic of the composite substrate disclosed in Hutchinson, since the structure of the composite substrate in Hutchinson is substantially identical to that of the claimed composite substrate. See MPEP 2114. 
Regarding claim 48, the limitation “wherein one or more of the or each segment of the inner part physically respond to environmental conditions substantially in a direction substantially aligned with a fiber direction of each respective segment” is a functional limitation and is deemed to be an inherent characteristic of the composite substrate disclosed in Hutchinson, since the structure of the composite substrate in Hutchinson is substantially identical to that of the claimed composite substrate. See MPEP 2114. 
Regarding claim 49, Hutchinson discloses the or each segment of the inner part and first, second outer members comprise respective layers of bamboo material combined together to form the composite substrate with all of the fibers of the bamboo material substantially having the same alignment (Figs. 1-2; page 1).
Regarding claim 50, Hutchinson discloses each segment of the inner part comprising high-density bamboo-based substrate (page 1).
Regarding claim 51, Hutchinson discloses the composite substrate comprising a pair of elements disposed at least partially between the first and second outer members and arranged against opposite sides of a portion of the or each segment of the inner part in a substantially co-planar manner (Fig. 1, elements 19 and 20).
Regarding claim 52, Hutchinson discloses a portion of the or each segments or portions of the inner part (portions 13) is located intermediate the pair of elements (Fig. 2; elements 19 and 20).
Regarding claims 53-55, Hutchinson discloses the composite substrate comprising one or more components of an interlocking arrangement for allowing relative positional securement relative a further panel (Fig. 1, tongue 19 and groove 20).
Regarding claim 56, the limitation “wherein expansion or contraction of the first and second outer members, or one or more segment of the inner part is in response to the first, second members, or the one or more segment of the inner part becoming subject to any of the following: a thermal load, moisture, humidity or water” is a functional limitation and is deemed to be an inherent characteristic of the composite substrate disclosed in Hutchinson, since the structure of the composite substrate in Hutchinson is substantially identical to that of the claimed composite substrate. See MPEP 2114. 
Regarding claim 57, the limitation “expansion or contraction  of the inner part is substantially only transverse to the length of the composite substrate and expansion or contraction of the first and second outer members is also substantially only transverse to the length of the composite substrate, and/or wherein expansion or contraction of the inner part is greatest transverse to the length of the composite substrate and expansion and contraction of the first and second outer members is greatest transverse to the length of the composite substrate” is a functional limitation and is deemed to be an inherent characteristic of the composite substrate disclosed in Hutchinson, since the structure of the composite substrate in Hutchinson is substantially identical to that of the claimed composite substrate. See MPEP 2114. 
Regarding claim 58, Hutchinson discloses the composite substrate being configured to be of selected thickness or length (Fig. 1; page 4, line 27 and page 5, line 9).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781